Exhibit I
                  S KADDEN , A RPS , S LATE , M EAGHER & F LOM                   LLP
                               1440 NEW YORK AVENUE , N.W.
                                                                                           FIRM/AFFILIATE OFFICES
                              WASHINGTON, D.C. 20 005- 2111                                        -----------
                                                 ________                                         BOSTON
                                                                                                 CHICAGO
                                         TEL: (202) 371-7000                                     HOUSTON
                                         FAX: (202) 393-5760                                   LOS ANGELES
                                                                                                 NEW YORK
                                           www.skadden.com                                      PALO ALTO
  DIRECT DIAL                                                                                   WILMINGTON
(202) 371-7900                                                                                     -----------
  EMAIL ADDRESS                                                                                   BEIJING
Colleen.Mahoney@SKADDEN.COM                                                                     BRUSSELS
                                                                                               FRANKFURT
                                                                                               HONG KONG
                                                                                                 LONDON
                                                            September 30, 2019                   MOSCOW
                                                                                                  MUNICH
                                                                                                   PARIS
                                                                                               SÃO PAULO
                                                                                                  SEOUL
                                                                                                SHANGHAI
                                                                                               SINGAPORE
        FOIA CONFIDENTIAL TREATMENT REQUESTED                                                      TOKYO
                                                                                                 TORONTO


        VIA FEDERAL EXPRESS AND E-MAIL

        Daphna A. Waxman, Esq.
        Morgan Ward Doran, Esq.
        c/o ENF-CPU
        U.S. Securities and Exchange Commission
        100 F St., N.E., Mailstop 5973
        Washington, DC 20549-5973

                       RE:    Telegram Group Inc. (MNY-9820)

        Dear Ms. Waxman and Mr. Doran:

                       On behalf of Telegram Group Inc. (“Telegram”), we write in
        connection with our recent telephone conversations on September 26 and 27, during
        which you informed us that you intend to serve a formal subpoena on Telegram for
        information and documents and asked whether Skadden is authorized to accept
        service.1 Skadden is not authorized to accept service at this time but Telegram is
        willing to voluntarily produce documents and information that the Staff is seeking.

                        As we have repeatedly expressed to you, Telegram values the views
        of the Commission and has sought to cooperate and engage with the Staff regarding
        the anticipated launch of the TON Blockchain and its native cryptocurrency, Grams.
        To that end, over the past 18 months, Telegram has voluntarily: (i) provided eight
        productions of documents, including thousands of pages of private email, text and
        Telegram messages and communications with U.S. purchasers; (ii) submitted a
        detailed legal memorandum on June 26, 2018 regarding its securities analysis of
        Grams, along with three supplemental memoranda dated November 28, 2018,
        February 27, 2019, and March 18, 2019; (iii) participated in three in-person
        presentations to the Staff, during which it answered hundreds of questions regarding

        1
          Unless otherwise indicated, all capitalized terms shall have the same meanings
        ascribed in Telegram’s four previous submissions in this matter.
Daphna A. Waxman, Esq.
Morgan Ward Doran, Esq.
September 30, 2019
Page 2
the TON Blockchain, the TON Foundation, Grams and related matters; and (iv)
engaged in regular email and telephone discussions with the Staff and promptly
answered questions and provided additional information regarding a wide range of
topics relating to the above. These efforts have been both time-consuming and
expensive, but were undertaken in a good faith attempt to collaborate with the Staff
and receive input on these matters, consistent with FinHub’s publicly expressed
desire to engage with developers in this area.

                Despite the above efforts and numerous requests to engage on the
specifics of the TON project and Telegram’s analyses, the Staff has not provided any
substantial, meaningful feedback over the last eighteen months. This lack of
feedback has not only been deeply disappointing for Telegram, but it also appears to
run contrary to FinHub’s professed goals of transparency and engagement. As one
example, following our February 6, 2019 presentation, the Staff expressed some
concerns regarding the TON Foundation’s anticipated Gram-buying function under
Howey. In response, Telegram submitted a supplemental memorandum on March
18, 2019, setting forth its legal analysis that there should not be any concerns under
Howey, but nevertheless confirming that it was willing to remove the Gram-buying
function, provided the Staff confirm that removal of the function would alleviate its
concerns in this regard. (See 3/18/2019 Third Supp. Sub. at 2.) Telegram has not
received a response on this point, and the Staff has never stated whether removing
the buying function would satisfy its concerns. Nevertheless, consistent with its
continuing efforts to engage and cooperate, Telegram has repeatedly reiterated that it
is willing to forgo the TON Reserve’s Gram-buying function. (See, e.g., email from
A. Drylewski to D. Waxman dated 9/12/2019.) Telegram has also solicited the
Staff’s views on a number of other issues, which have not been provided.

                 Now, with the launch of the TON Blockchain set to occur
imminently, the Staff has informed us that it intends to serve a formal subpoena on
Telegram for additional information and communications regarding all foreign
purchasers in the Private Placement. This was especially surprising to Telegram
given its broad and voluntary cooperation over the past year and a half, the timing of
the subpoena (i.e., within a month of the TON Blockchain’s launch), and since the
Staff and Telegram had agreed in 2018 that Telegram would voluntarily produce
documents and communications relating only to U.S. purchasers in the Private
Placement, when this broad request for documents was made. While the Staff has
asked other questions potentially implicating foreign purchasers (for example,
regarding the purported Liquid Exchange offering), it has never indicated that it was
seeking authority to formally serve a subpoena for additional documents. Telegram
is willing to work with the Staff to determine whether certain Private Placement
purchasers violated the terms of their Purchase Agreements, but would benefit from
further clarity as to the details of the Staff’s potential concerns.

              Although Telegram has not authorized Skadden to accept service of
the subpoena at this time, in an effort to continue its spirit of cooperation, Telegram
Daphna A. Waxman, Esq.
Morgan Ward Doran, Esq.
September 30, 2019
Page 3
is willing to voluntarily comply with the Staff’s requests for additional information
and documents. Specifically, Telegram is willing to promptly produce a list of all
foreign purchasers in the Private Placement, including the same details and
information that was provided with respect to U.S. purchasers in the Private
Placement, subject to analysis and resolution of all relevant data privacy issues.
Telegram is also willing to produce any materials that it has or will produce to
FinCEN relating to the TON Blockchain, again subject to the same data privacy
considerations. Finally, Telegram is open to discussing production of
communications with foreign purchasers in the Private Placement, which necessarily
involves significant costs and burdens, based on the Staff’s specific articulated
concerns.

              Thank you for your time and attention to these issues. We reiterate
that Telegram values the Commission’s input and hopes that the above reflects its
continued commitment to cooperation and mutual engagement.

               Please do not hesitate to contact me if you have any questions.

                                             Very truly yours,

                                             /s/ Colleen P. Mahoney
                                             Colleen P. Mahoney



cc: Valerie A. Szczepanik
100 F Street, NE
Washington, DC 20549

Alexander C. Drylewski
SKADDEN, ARPS, SLATE
 MEAGHER & FLOM LLP
Four Times Square
New York, NY 10036
